UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 16, 2010 Willis Group Holdings Public Limited Company (Exact name of registrant as specified in its charter) Ireland 001-16503 98-0352587 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) c/o Willis Group Limited, 51 Lime Street, London, EC3M 7DQ, England and Wales (Address, including Zip Code, of Principal Executive Offices) Registrant’s telephone number, including area code: (44) (20) 3124 6000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On November 16, 2010, Willis Group Holdings Public Limited Company posted its Fact Book for the Quarter Ended September 30, 2010 to its website, which is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit Number Description Willis Group Holdings Fact Book for the Quarter Ended September 30, 2010 SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 16, 2010 WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY By: /s/ Adam G. Ciongoli Adam G. Ciongoli Group General Counsel INDEX TO EXHIBITS Exhibit Number Description Willis Group Holdings Fact Book for the Quarter Ended September 30, 2010
